J-S40011-14



NON-PRECEDENTIAL DECISION            SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                        Appellee

                   v.

JOHN ALEXANDER TARGONSKI

                        Appellant                  No. 1758 MDA 2013


          Appeal from the Judgment of Sentence August 27, 2013
             In the Court of Common Pleas of Centre County
           Criminal Division at No(s): CP-14-CR-0001453-2012


BEFORE: BENDER, P.J.E., BOWES, J., AND PANELLA, J.

CONCURRING AND DISSENTING MEMORANDUM BY BOWES, J.:

                                              FILED SEPTEMBER 26, 2014

     While I agree with the majority that the evidence was insufficient to

sustain the conviction of trespass, I believe that the appropriate procedural

action is for this panel to remand for a new sentencing hearing. As noted by

the majority, the trial court imposed a sentence of imprisonment as to the

criminal trespass and a probationary term on simple assault, which was

graded as a second degree misdemeanor authorizing a sentence of up to two

years imprisonment.     18 Pa.C.S. § 1104(2).    When this Court vacates a

conviction and our action disturbs the overall sentencing scheme, we vacate

the entire judgment of sentence and remand for a new sentencing hearing.

Commonwealth v. Williams, 550 A.2d 579, 582-83 (Pa.Super. 1988); see
J-S40011-14



also Commonwealth v. Adams, 760 A.2d 33, 39 (Pa.Super. 2000)

(sentencing enhancement was inapplicable to crime; case remanded for

resentencing). Accordingly, I believe that it is improper for us to vacate the

sentence imposed upon the trespass offense and affirm the one imposed as

to simple assault.   I would remand for a new sentencing hearing on the

simple assault conviction. Hence, I dissent.




                                    -2-